Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	Claims 11-14 are pending.
	Claims 11-12 are amended by Examiner’s amendment below.
	Claims 11-14 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Claire Bendix on 01/28/2021.
Please amend the claims with respect to the claim set filed on 11/09/2021.
11. (Currently Amended) A method for manufacturing non-natural, transgenic seed that can be used to produce a crop of transgenic plants with an enhanced trait resulting from expression of recombinant DNA in a nucleus comprising a recombinant DNA construct comprising a promoter that is functional in said plants and that is operably linked to a protein coding DNA encoding a protein having at least 90% amino acid sequence identity to SEQ ID NO: 1127, wherein said method for manufacturing said transgenic seed [[comprising]] comprises:
 grown in low nitrogen conditions for said enhanced [[trait]] nitrogen use efficiency and said recombinant DNA, wherein individual plants in said population can exhibit said trait at a level less than, essentially the same as or greater than the level that said trait is exhibited in control plants which do not contain the recombinant DNA, 
(b) assessing plant growth under low nitrogen conditions,
[[(b)]] (c) selecting from said population one or more plants that exhibit [[said trait]] enhanced nitrogen use efficiency at a level greater than the level that [[said trait]] is exhibited in control plants, and 
[[(c)]] (d) collecting seeds from selected plant selected from step b.  

12. (Currently amended) The method of claim 11 wherein said method for manufacturing said transgenic seed further [[comprising]] comprises: 
[[(a)]] (e) verifying that said recombinant DNA is stably integrated in said selected plants, and 
[[(b)]] (f) analyzing tissue of said selected plant to determine the expression of a protein having the function of a protein having SEQ ID NO: 1127.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the structure of SEQ ID NO:1127 was known in the art, there was no motivation to assess nitrogen tolerance or transform it into one of the species recited in claims 13-14. As such, claims 11-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663